DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 01 April 2021.
Claims 1-5, 7-11, 13-20, 26, 28 and 29 are still pending; Claims 6, 12, 21-25 and 27 have been cancelled; Claims 1, 7, 11, 13, 20, 26 and 29 have been amended; Claims 30 has been added as new.
An amended abstract has been received and overcomes the previous objection.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 10,406,896) in view of Russell (US 5,040,843).
Regarding Claim 1, Ford discloses a retractable cover system comprised of laterally spaced apart guide rails 215 defining an opening and each providing a track; a cover has multiple slats 21OA, 21OB configured to interlock with one 

Regarding Claim 3, the underside of the slats of Russell include a depressed cup area which may be used as a finger hold.
Regarding Claim 4, Russell discloses that the motor prevents manual operation when engaged (see column 3, line 59 - column 4, line 24).
Regarding Claim 7, the release mechanism of Russell includes a handle 162 operatively connected to a lug of the transmission of the drive to release the first gear 106 from the second gear 104.
Regarding Claim 8, the release mechanism includes a biasing spring 146.
Regarding Claim 9, the spring of Russell engages the handle via a cable.
Regarding Claim 26, the combination of Ford and Russell discloses a method of retracting a tonneau cover, comprised of the steps of: decoupling the tonneau cover from a drive mechanism in a deployed configuration (Russell); and wherein the slats are configured to interlock with one another in the deployed configuration (Ford), all of the slats of the cover each have an aft edge and a forward edge, the aft edge of one slat interlocking with a forward edge of an adjacent slat in the deployed position (Ford; Fig. 7), the slats stacked onto one another in a stowed configuration (Ford; Fig. 7), wherein all the forward edges are arranged on one side of the stack of slats in the stowed configuration, and all of the aft edges are arranged on another side of the stack of slats in the stowed configuration, the one side opposite the other side (Ford; Fig. 7).  While Russell 
Regarding Claim 28, the method includes decoupling an electric motor by rotating a first gear out of engagement with a second (Russell).

Allowable Subject Matter
Claims 11, 13-20 and 30 are allowed.

Claims 5 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-10, 26 and 28 have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S DANIELS/Primary Examiner, Art Unit 3612